Mr. Justice Wilkin delivered the opinion of the court: The action of the board of review in raising appellants’ assessment is authorized by that portion of paragraph 2 of section 35 of the Revenue act of 1898 (Laws of 1898, p. 48,) which reads as follows: “The board also, upon its own motion, may increase, reduce or otherwise adjust the assessment of any individual or corporation, and shall have full power over the assessment of any individual or corporation, and shall have full power over the assessment and may do anything in regard thereto that the assessors might and could originally have done, but no assessment shall be increased until the person or corporation to be affected shall have been notified and given an opportunity to be heard except as hereinafter provided.”' It is well settled law that courts of equity will never entertain a bill to restrain the collection of a tax except in cases where the tax is unauthorized by law, or where it is assessed upon property which is exempt from taxation, or where the property has been fraudulently assessed at too high a rate. (Porter v. Rockford, Rock Island and St. Louis Railroad Co. 76 Ill. 561.) It is obvious that the case at bar comes within neither of the first two exceptions. If appellants are entitled to relief in this case they must have shown that their property has been fraudulently assessed at too high a rate. While the bill filed alleges fraud on the part of the board of review, we find no evidence in the record sufficient to sustain such a charge. Counsel for appellants urge that the hearing before the board of review was not such a hearing as gave the board jurisdiction to make the increased assessment complained of; that the assessment books should show a finding of the full value as well as the assessed value of the property, and that the action of the board of review was arbitrary and invalid. That the hearing accorded appellants was not a proper one we do not think is sustained by the former decisions of this court. All bodies composed of a number of persons may, and generally do, act through committees of one or more to procure facts in reference to the matter to be acted upon, and receive recommendations as to the action that should be adopted. This was the procedure in the case at bar and is a well recognized practice. (Beers v. People ex rel. 83 Ill. 488; Porter v. Rockford, Rock Island and St. Louis Railroad Co. supra.) The raising of appellants’ assessment was the act of the entire board and not of a single member thereof, and is fully warranted by the statute. Appellants’ contention that the action of the board of review is invalid for the reason that the witnesses from whom they obtained information as to the value of appellants’ property were not called in and sworn and an opportunity given for cross-examination is not well founded. The law gives the board the power, and imposes upon it the duty, of changing any assessment which, in their opinion, may be incorrect; and in fixing the valuation to be placed upon the tax-payer’s property the board may act upon their own knowledge, information and judgment, and are not concluded by the statements of the owner of the property. (Sterling Gas Co. v. Higby, 134 Ill. 557, and cases there cited.) In the case at bar the action of the board of review in increasing appellants’ assessment was within the scope of their authority. They had jurisdiction of the person and of the subject matter, and no fraud of any kind, either in the procedure of the board or in the conclusion reached by them, being shown, the court below had no power to set aside the assessment nor to restrain the collection of the tax. East St. Louis Connecting Railway Co. v. People, 119 Ill. 182; Keokuk Bridge Co. v. People, 161 id. 514; Spring Valley Coal Co. v. People, 157 id. 543. We are of the opinion that the circuit court committed no error in dismissing the bill, and the judgment will accordingly be affirmed. Judgment affirmed.